Citation Nr: 1756282	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  06-28 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

2. Entitlement to service connection for menstrual issues and blackouts as due to an undiagnosed illness.

3. Entitlement to service connection for pulmonary embolism claimed as blood clots as secondary to menstrual issues and blackouts.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for pulmonary embolism claimed as blood clots.

5. Entitlement to a separate compensable rating for gastroesophageal reflux disease (GERD).

6. Entitlement to a separate compensable rating for abdominal surgical scars.  

7. Entitlement to a rating in excess of 30 percent for right foot pes planus.

8. Entitlement to a rating in excess of 30 percent for asthma.

9. Entitlement to an initial rating in excess of 10 percent for right hip strain with tendonitis and bursitis based on limitation of extension.

10. Entitlement to an initial compensable rating for right hip strain with tendonitis and bursitis based on limitation of flexion.

11. Entitlement to an initial compensable rating for right hip strain with tendonitis and bursitis based on impairment of the thigh.

12. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease based on limitation of flexion.

13. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease based on subluxation or instability.

14. Entitlement to a compensable rating for right knee degenerative joint disease based on limitation of extension.

15. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease based on limitation of flexion.

16.  Entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1980 to April 1983, October 1990 to July 1991 and January 2004 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2015 and July 2016 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska. 

This case was previously before the Board in January 2015 where the issues of entitlement to separate compensable ratings for GERD and abdominal surgical scars were remanded for additional evidentiary development.  

Additionally, the Board notes that, in response to the October 2015 rating decision, the Veteran filed a notice of disagreement in December 2015.  Thereafter, a statement of the case was issued in March 2016.  The Veteran then filed an untimely substantive appeal received in September 2016.  There is no indication that the Veteran filed a timely substantive appeal regarding the issues of service connection for headaches and increased rating claims for right foot pes planus, asthma and bilateral knee degenerative joint disease disabilities.  Notwithstanding, the issues were certified by the RO.  Thus, the Board will waive the issue of timeliness and exercise jurisdiction over the claims, as set forth on the title page of this decision. See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issues of entitlement to separate compensable rating for abdominal surgical scars; entitlement to increased ratings for right hip strain with tendonitis and bursitis based on limitation of flexion, limitation of extension and impairment of the thigh; entitlement to increased ratings for right knee degenerative joint disease based on limitation of flexion, limitation of extension and subluxation; entitlement to increased rating for left knee degenerative joint disease based on limitation of flexion; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2009 rating decision denied service connection for headaches; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence received subsequent to the January 2009 rating decision is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim for service connection for headaches.  

2. The preponderance of the evidence fails to establish that the Veteran's menstrual issues, blackouts and pulmonary embolism are etiologically related to service, or that the Veteran's pulmonary embolism is related to her menstrual issues and blackouts.

3. The Veteran's pulmonary embolism is a known complication of patients using oral contraceptive pills, and not the result of carelessness, negligence, lack of proper care, error in judgment, or other similar instance of fault on the part of the VA.

4. The most probative evidence of record shows that the Veteran's ventral hernia represents the predominant digestive system disability at present.  

5. The Veteran's right foot pes planus is not manifested by bilateral involvement with disability equating to marked pronation, tenderness of plantar surfaces of the feet, and inward displacement of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

6. The Veteran's asthma has required daily inhalational or oral bronchodilator therapy, with pulmonary function test (PFT) findings no worse than Forced Expiratory Volume in one second (FEV-1) score of 77 percent predicted, and a Forced Vital Capacity (FEV-1/FVC) score of 80 percent; no indication of the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year.


CONCLUSIONS OF LAW

1. The January 2009 rating decision that denied the claim for service connection for headaches is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for headaches. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for menstrual issues, blackouts, and pulmonary embolism have not been met. 38 U.S.C.A.§§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.317, 4.9, 4.125 (2017).

4. The criteria for compensation under 38 U.S.C.A. § 1151 for pulmonary emboli have not been met. 38 U.S.C.A §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2017).

5. The criteria for a separate compensable rating for GERD have not been met. 38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 4.114, 4.20; Diagnostic Codes 7339, 7346 (2017).

6. The criteria for a rating in excess of 30 percent for right foot pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, Diagnostic Code 5276 (2017).

7. The criteria for a rating in excess of 30 percent for asthma have not been met. 38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran, nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.
 
II. Petition to Reopen Claim

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

Headaches 

The Veteran's claim of entitlement to service connection for headaches was originally denied in January 2009.  The Veteran did not appeal the January 2009 rating decision, nor did she submit any new and material evidence within a year of the rating decision. See 38 C.F.R. §3.156(b).  Thus, the January 2009 rating decision became final.

At the time of the January 2009 rating decision, the record consisted of the Veteran's military personnel records, service treatment records, and a VA examination of September 2008 addressing the Veteran's contentions that her headaches are due to service-connected tinnitus.  

Service treatment records were negative for any treatment, findings, or diagnosis of chronic headaches, and no post-service treatment records were received that showed evidence of headaches or any basis for establishing service connection.  Based on this evidence, by a rating decision of January 2009, the RO denied the claim for service connection finding that there was no evidence of chronic headaches diagnosed or treated while in service, as well as evidence showing that headaches are related to service-connected tinnitus.

Evidence received since the January 2009 rating decision includes the Veteran's recent VA examination of August 2015, VA treatment records, and additional written statements from the Veteran, including her contentions that now her headache condition is secondary to service-connected posttraumatic stress disorder (PTSD), diagnosed as adjustment disorder with anxiety and depression.  

The August 2015 VA examination included a review of the claims file, interview of the Veteran, and physical examination for her claimed headache condition.  The VA examiner confirmed a diagnosis of tension headaches which he noted "first became an issue beginning in the March 2015 timeframe."  The VA examiner opined that the Veteran's diagnosis of tension headaches is less likely as not due solely to her service-connected PTSD now diagnosed as adjustment disorder, other specified trauma and stress-related disorder.  In support of his conclusion, the examiner explained that "although flareups of anxiety associated with her adjustment disorder may be accompanied by headaches, the Veteran's tension headache condition as a diagnosis is likely independent from her service-connected adjustment disorder condition."  

Thus, while this evidence is "new" evidence, the VA examination is not material as it does not raise a reasonable possibility of substantiating the claim.  Moreover, although the medical evidence shows tension headaches as a diagnosis, it fails to establish a medical nexus between the current disorder and service-connected disability.  As such, the evidence is not material as it does not relate to an unestablished fact.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for headaches cannot be reopened.

Accordingly, reopening of the previously denied service connection for headaches is denied.

III. Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph(b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2021; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71382 -71384 (Oct. 17, 2016).

Menstrual Issues, Blackouts and Pulmonary Embolism 

The Veteran filed her service connection claims for menstrual issues, blackouts and blood clots in April 2016, which was denied by a July 2016 rating decision.  Specifically, she contends that her menstrual issues and blackouts are due to an undiagnosed illness, or otherwise etiologically related to her service.  See Notice of Disagreement dated July 2016.  

Additionally, she asserts that her pulmonary embolism, claimed as blood clots, is secondary to her menstrual issues and blackouts, and alternatively raises a claim for 38 U.S.C.A. § 1151 which is addressed separately below. Id.

The Veteran's service treatment records are negative for any complaints, findings, or treatment for menstrual issues, blackouts or blood clots.  Periodic clinical evaluations also do not contain any symptoms reported by the Veteran related such claimed conditions.  Notably, the Veteran was deemed qualified for reenlistment for all three periods of active duty from April 1980 to April 1983, October 1990 to July 1991, and January 2004 to December 2004, as well as unspecified periods of service with the Army Reserves.  

Post-service medical records reflects a one sentence statement from a private treating physician certifying a diagnosis of "dysfunctional uterine bleeding" with a recommendation to not participate in strenuous activities. See statement from Dr. W.M. dated June 1999.  

The Veteran was afforded a VA examination in June 2016.  After thoroughly reviewing the claims file, diagnostic tests and conducting a physical examination, the VA physician opined that the Veteran's conditions of menstrual issues, blackouts, and pulmonary embolism are "diagnosable conditions, with understood etiologies, and do not likely represent a symptoms or manifestation of a chronic multi-symptom illness of unknown etiology, or of an undiagnosable illness."  

Further, the examiner explained that there is no evidence to support that the Veteran's pulmonary embolism, postmenopausal dysfunction uterine bleeding, and/or autonomic dysfunction associated syncope are due to, or the result of any specific exposure event that the Veteran may have encountered during her service.  

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for menstrual issues, blackouts and pulmonary embolism.  In so finding, the Board acknowledges the Veteran's experiences of postmenopausal uterine bleeding and blackouts.  The record also demonstrates a diagnosis of pulmonary embolism secondary to the use of oral contraceptives.  However, the Board concludes that there is no competent medical evidence relating such current described conditions to active service.  Thus, as the determinative issue involves the etiological connection between the Veteran's service and the present disabilities, competent medical evidence is required.

In this regard, the Board finds the greatest probative value in the June 2016 VA examiner's opinion.  

With respect to menstrual issues, the VA examiner found the condition related to her postmenopausal bleeding and not the result of any specific exposure or event during service.  The examiner explained that the Veteran went through menopause in 2010 and had no menstrual periods or uterine bleeding until August/ September 2015.  At that time, in order to decrease the uterine bleeding, she was placed on oral contraceptives and later underwent a procedure in November 2015 to treat her postmenopausal bleeding.  Based on this explanation, the Board finds the VA examiner's opinion is consistent with medical evidence of record and supports the conclusion that the Veteran's menstrual issues are not related to service, but attributable to menopause.

The Board takes note of Dr. W.M.'s June 1999 statement certifying a diagnosis of dysfunctional uterine bleeding.  However, as there is no supporting rationale for such an opinion, the Board finds the treating physicians' one sentence statement carries significantly less probative value here.  In fact, there is no contemporaneous medical documentation or evaluation accompanying such statement.

Regarding the blackouts, the examiner found the condition relative to her history of syncopal and near syncopal events that are secondary to vasovagal or cardiogenic syncope, which is likely due to autonomic dysfunction related to her diabetes.  Again, the examiner's opinion is consistent with the medical evidence of record and supports the conclusion that the Veteran's described blackouts are manifestations of a diagnosable condition, in this case attributable to her diabetes, not related to her service.  Based on the June 2016 VA examination report of record, the Board finds that the Veteran's blackouts are not etiologically related to service.  

With respect to the issue of blood clots, the examiner opined that the Veteran pulmonary embolism is due to use of oral contraceptive medication that were given for treatment of her dysfunctional uterine bleeding, and not related to any exposure that the Veteran may have encountered during the Gulf War or secondary to any claimed blackouts.  As noted above, in a well-reasoned analysis of the case, the examiner's opinion supports the Board's conclusion that there is no evidence establishing the Veteran's pulmonary embolism is related to service or that blood clots represent symptoms or manifestations of an undiagnosable illness.

In addition, the Veteran has not submitted any evidence, beyond her own statements, supporting her contention that her postmenopausal uterine bleeding, blackouts and blood clots are related to active service, or that her blood blots are due to the result of her menstrual issues and blackouts.  

Therefore, the evidence fails to establish substantiate her claim for service connection as there is no reliable evidence linking the Veteran's menstrual issues, blackouts, and diagnosis of pulmonary embolism to service.  

Furthermore, service connection is not warranted under the Persian Gulf War presumption. 38 C.F.R. § 3.317.  The evidence does not show signs or symptoms which may be manifestations of an undiagnosed illness manifested during service in Southwest Asia or to a compensable degree for any six-month period since service.  Here, the June 2016 VA examiner that evaluated the Veteran concluded that her gynecological complaints of postmenopausal uterine bleeding, blackouts, and pulmonary embolism are explainable by known clinical diagnoses with understood etiologies.  As such, the Veteran does not have an undiagnosed illness.

Lastly, the Board has considered the Veteran's assertions that these disabilities are related to service.  While the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of her claimed conditions. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, as a layperson, the Veteran is not competent to opine on a complex medical question the relationship between a current condition and service-connected disability, as this requires medical expertise.  Consequently, lay assertions of nexus cannot constitute evidence upon which to grant the claims for service connection in this case. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for menstrual issues, blackouts and pulmonary embolism.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection cannot be established and the claims must be denied.

IV. Section 1151 Claim 

As noted above, the Veteran raised a claim for 38 U.S.C.A. § 1151 in relation to her pulmonary embolism, claimed as blood clots. See Notice of Disagreement dated December 2015.   She claims that her blood clots were caused by the birth control pills prescribed by a VA physician for her menstrual issues.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he or she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment. See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause. See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent. See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).

There are two prongs of the analysis for a 38 U.S.C.A. § 1151 claim.  Although unclear whether pulmonary embolism qualifies as an additional disability, for the limited purpose of the issue herein, the Board finds that the Veteran's further treatment to manage her menstrual issues with birth control pills which likely contributed to the pulmonary embolism qualifies as an additional disability.  With that said, however, merely showing that the Veteran received treatment and has an additional disability does not establish cause.  Here, the Veteran's claim under 38 U.S.C.A. § 1151 still requires that actual and proximate causation elements be met.

In this regard, the Board finds the August 2016 VA medical opinion constitutes the most probative evidence of record finding that pulmonary embolism is a "known complication" of patients using oral contraceptive pills, and not the result of carelessness, negligence, lack of proper care, error in judgment, or other similar instance of fault on the part of the VA.  The 2016 examiner explained that medical literature makes clear mention of an increase in deep vein thromboses and emboli in patients using birth control.  In the Veteran's case, to lessen the excessive vaginal bleeding, she was placed on birth control, which is an acceptable method of treatment for such symptoms.  Although an unfortunate occurrence, she suffered from pulmonary embolism which is a known complication.  The examiner commented that "VA timely diagnosed her condition and made valiant attempts to assist her with her worsening [gynecological] complaints.  There was no failure to timely diagnose or treat this issue."  

The Board recognizes the Veteran's contentions that her blood clots were caused by the VA prescribing her birth control pills.  However, to the extent that the Veteran asserts suffering additional disability and that this additional disability is etiologically linked to the VA treatment, a determination that is medical in nature and cannot be based on lay observation alone; the Board finds are not competent medical evidence.  As the Veteran has not shown she is qualified through education, training, or experience to offer a medical opinion, the Veteran's statements of nexus are not competent medical evidence for this purpose. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Therefore, her assertions, standing alone, have little probative value and the Board assigns significant weight to the medical opinion provided by VA examiner.  

Based on the foregoing, the Board finds compensation under 38 U.S.C. § 1151 is not warranted.  

V. Increased Ratings Claims 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Gastroesophageal Reflux Disease (GERD) 

The Veteran contends entitlement to a separate compensable rating for GERD.  See June 2013 Joint Motion for Remand.  

The Board observes that the Veteran is currently service-connected for ventral hernia and assigned a 20 percent evaluation under Diagnostic Code 7339, applied to rating disabilities of the digestive system. See 38 C.F.R. § 4.114.  

Historically, the Board notes that the diagnostic code used to rate the Veteran's ventral hernia was changed to Diagnostic Code 7346, pertaining to hiatal hernia, as it was determined that her symptoms at that time were more reflective of the criteria under that diagnostic code.  The diagnostic code was later changed back to Diagnostic Code 7339. See Statement of the Case dated January 2007 and Supplemental Statement of the Case dated March 2017.  

As discussed in detail below, the RO has appropriately rated the Veteran's GERD under the currently assigned diagnostic code for ventral hernia, and a separate digestive system disability rating is not warranted.

The rating schedule does not provide an evaluation specific to GERD and this condition is rated by analogy under a closely related disease or injury based on the criteria for disabilities of the digestive system which evaluates hiatal hernia. 38 C.F.R. §§ 4.20, 4.27; Diagnostic Codes 7399, 7346.

According to the regulations under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.

Under Diagnostic Code 7346, a rating of 10 percent is warranted with two or more symptoms listed in the criteria for a 30 percent rating, of less severity.  A 30 percent is assigned when GERD causes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned when GERD causes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

In compliance with the Board's January 2015 remand, the Veteran was afforded a VA examination for her claimed condition.  The Veteran reported presently taking medication which reduced her symptoms of GERD and reported "very occasional to rare" episodes of dysphagia.  The VA examiner noted symptoms of dysphagia, pyrosis, reflex and regurgitation but found that, generally, with her medications, the Veteran's GERD was "well controlled" and she had not experienced any periods of complete incapacity secondary to GERD symptoms while taking her medications. See Esophageal Conditions Disability Benefits Questionnaire (DBQ) dated December 2015.

In August 2016, an addendum opinion was provided by the same VA examiner that conducted the December 2015 evaluation.  Citing to a thorough review of the Veteran's claims file and pertinent medical evidence, the examiner opined that "it is less likely as not that the Veteran is experiencing any gastrointestinal condition, at present, that is resulting in symptoms that combine to produce severe, considerable, or less of impairment or decrease in health."  See August 2016 addendum opinion.

Upon review of the evidence, the Board finds that that the preponderance of the evidence is against the Veteran's claim for a separate compensable rating for GERD.  In so finding, the Board acknowledges that the Veteran's treatment records confirm a history of GERD and that she is presently taking medication.  However, medical evidence of record does not show that GERD represents the predominant disability.  

The Board relies on the December 2015 and August 2016 VA examination reports finding that the Veteran "does not appear to be experiencing any gastrointestinal condition at present that results in severe or considerable loss of impairment or decrease in health."  The VA examiner's opinions stand uncontradicted by any other evidence found in the record and are probative in determining whether the Veteran's GERD is the predominant disability for rating purposes.

The Board is mindful of pyramiding and points out that VA regulations clearly state that ratings will not be combined  with each other and that a single evaluation must be assigned for disabilities of the digestive system as rated under the criteria 38 C.F.R. § 4.114.  Here, the Board has considered the relevant diagnostic codes for digestive disabilities and finds that the assigned 20 percent for the Veteran's ventral hernia as rated under Diagnostic Code 7339 adequately contemplates the Veteran's predominant symptoms at this time.

Accordingly, a separate disability rating for GERD is not warranted.

Right Foot Pes Planus 

By rating action of October 2015, the RO increased the Veteran's service-connected right foot pes planus to 30 percent disabling, effective September 15, 2014, as rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran disagrees with the assigned evaluation.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Here, the Board finds that the Veteran is adequately compensated by the assigned 30 percent evaluation for right foot condition, as this is the maximum rating available for unilateral acquired flat foot disability.

The medical evidence of record does not reflect bilateral involvement with pronounced symptoms to warrant a rating of 50 percent as required under Diagnostic Code 5276.  Without a showing of bilateral acquired flat foot with pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, a rating higher is not appropriate or warranted here.  As such, a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Based on the foregoing and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against an increased rating for right foot pes planus, and the claim must be denied. 
 
Asthma 

The Veteran filed a claim for increased rating for her service-connected asthma in September 2014 which was denied by a rating decision of October 2015.  

A 30 percent rating for asthma has been in effect since the Veteran's discharge from active duty in December 2004 and rated under 38 C.F.R. § 4.97, Diagnostic Code 6602, for bronchial asthma. See rating decision of December 2013.  

Under Diagnostic Code 6602, a 30 percent disability rating is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability rating contemplates PFTs that show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where PFTs show any of the following: a FEV-1 of less than 40 percent predicted, a FEV-/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis. 38 C.F.R. § 4.97, Diagnostic Code 6602.

Pulmonary function test results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845. See 38 C.F.R. § 4.96(d)(4) (2017).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 30 percent for asthma.  During the rating period on appeal, the Veteran's asthma has been managed by inhalational bronchodilator therapy and inhalational anti-inflammatory medication, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and PFT findings show no worse than FEV-1 score of 77 percent predicted, and a FEV-1/FVC score of 80 percent.

In the August 2015 VA examination report, the VA examiner found, at worst, FEV-1 of 77 percent predicted and FEV-1/FVC of 80 percent.  Based on this examination report, the Board finds that the Veteran's bronchial asthma disability symptomatology does not more nearly approximate the pulmonary functionary test criteria required for the next higher 60 percent rating.  The record contains no evidence that, during the relevant rating period on appeal, the Veteran's asthma was manifested by findings of a FEV-1 of 40 to 55 percent of predicted value or a FEV-1/FVC of 40 to 55 percent.

Regarding the need for at least monthly visits to a physician for required care of exacerbations, the August 2015 VA examination report indicated that the Veteran has "less frequently than monthly" visits for exacerbations per year.  But, the examiner noted that the Veteran was hospitalized in September 2014 for asthma exacerbation.  However, the evidence does not show and the Veteran has not contended that she visited a physician on a monthly basis for required care due to exacerbation related to asthma.

The record also demonstrates daily use of inhaled medication (bronchodilator), including Albuterol; however, the rating criteria explicitly distinguish between "inhalational" therapy and "systemic" therapy. See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Thus, the use of inhaled corticosteroids, therefore, does not constitute the use of systemic (oral or parenteral) corticosteroids for VA purposes.  Additionally, the Board notes that the 2015 VA examination report indicated use of two courses of systemic (oral or parental) corticosteroids in the last 12 months.  However, as the evidence does not demonstrate that the Veteran is treated with corticosteroids at least three courses of systemic (oral or parental) corticosteroids per year, a disability rating in excess of 30 percent is not warranted.  Accordingly, the claim must be denied. 

In sum, the Veteran's asthma has required daily inhalational bronchodilator therapy, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year.  There is also no objective indication that asthma manifested by findings of a FEV-1 of 40 to 55 percent of predicted value or a FEV-1/FVC of 40 to 55 percent.

For these reasons, the Board finds that the Veteran's asthma has not been manifested by symptomatology more nearly approximating the criteria for a 60 percent rating under Diagnostic Code 6602.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence has not been presented, and the claim of entitlement to service connection for headaches is not reopened.

Entitlement to service connection for menstrual issues and blackouts is denied. 

Entitlement to service connection for pulmonary embolism is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for pulmonary embolism is denied.

Entitlement to a separate compensable rating for GERD is denied. 

Entitlement to a rating in excess of 30 percent rating for right foot pes planus is denied. 

Entitlement to a rating in excess of 30 percent rating for asthma is denied. 


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining issues.  

With respect to the abdominal surgical scars, in January 2015, the Board remanded the claim for a VA examination.  In addition to the requested development, the remand directive specified that "if any decision is adverse to the Veteran, issue a supplemental statement of the case."  The AOJ accomplished further action pursuant to the Board's remand instructions and returned the matter to the Board without adjudication of the claim.  Hence, in this regard, the AOJ failed to comply with the Board's remand directive, and further remand of the claim on appeal is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, on remand, the Veteran and her representative must be furnished with an appropriate supplemental statement of the case. 

Next, regarding the Veteran's increased rating claims for right hip strain with tendonitis and bursitis based on limitation of flexion, limitation of extension and impairment of the thigh, the Board finds that remand is required for a current VA examination.  In her substantive appeal submitted in September 2016, the Veteran stated that her hip strain has worsened since the last examination. See VA Form 9 dated September 2016.  Although she was already afforded a VA examination in June 2016 for the claimed condition, the Veteran maintains that her condition has since worsened and that the current evaluation is not reflective of her present level of severity.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, additional VA examination is warranted here.  

Likewise, a remand is warranted to evaluate the current severity of the Veteran's bilateral knee disability.  Specifically, the increased rating claims for right knee degenerative joint disease based on limitation of flexion, limitation of extension and subluxation; and increased rating for left knee degenerative joint disease based on limitation of flexion.  

The Veteran was last provided a VA examination in December 2010.  Since the Veteran's claim was last before the Board, the Court issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald 8 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent December 2010 knee and lower leg condition examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, additional VA examination is warranted here.  

Lastly, the TDIU claim is inextricably intertwined with the development ordered above, and therefore must also be remanded. 38 C.F.R. § 4.16 (2015); Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim for abdominal surgical scars in light of all pertinent evidence (to particularly all evidence added to the claims file since the last adjudication, to include as a consequence of the January 2015 remand) and legal authority.

2. Schedule the Veteran for a VA examination to determine the current nature, extent and severity of her right hip strain with tendonitis and bursitis.  All required tests should be performed.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

3. Schedule the Veteran for a VA examination to determine the current nature, extent and severity of her bilateral knee disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint (left knee).  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.

4. After completing the above action and any other development deemed necessary, the claims must be readjudicated.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


